                  Case 2:20-cv-00823-JCC Document 4 Filed 06/05/20 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   IMELDA ABREGO,

 9                               Plaintiff,                  Case No. C20-823-JCC

10           v.                                              ORDER GRANTING APPLICATION
                                                             TO PROCEED IN FORMA PAUPERIS
11   GARDEN CITY GROUP, LLC.,

12                               Defendant.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the

15   above-entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the

16   $400.00 filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is

17   GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle

18   Plaintiff to a waiver of any other cost(s) of litigation.

19           The Clerk is directed to send copies of this order to the parties and to the Honorable John

20   C. Coughenour.

21           Dated this 5th day of June, 2020.


                                                             A
22

23                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
